Citation Nr: 0614610	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  99-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to bilateral pes planus.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to bilateral pes planus.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1977.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

This matter was last before the Board in October 2003, at 
which time it remanded these claims in order to afford the 
veteran due process and for the completion of additional 
evidentiary development.  The Board is satisfied that for the 
matters decided herein, all action requested on remand is 
complete.  The issue of entitlement to service connection for 
a left knee disorder, including as secondary to bilateral pes 
planus, however, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Competent medical evidence of record indicates that a 
current right knee disorder, recurrent patella dislocation 
with anterior cruciate ligament (ACL) deficiency, is 
etiologically related to active service. 

2.  Competent medical evidence of record demonstrates that 
currently diagnosed spondylolisthesis of L5-S1 was aggravated 
by service-connected bilateral pes planus.

3.  Competent medical evidence of record does not establish 
that currently diagnosed degenerative disc disease of the 
lumbar spine was caused or aggravated by service-connected 
bilateral pes planus.


CONCLUSIONS OF LAW

1.  Recurrent patella dislocation of the right knee was 
incurred in service, and anterior cruciate ligament 
deficiency of the right knee is proximately due to or the 
result of that disability.  38 U.S.C.A. §§ 1131, 1132, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 
3.310(a) (2005).

2.  Spondylolisthesis of L5-S1 was aggravated by service-
connected bilateral pes planus.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  Degenerative disc disease of the lumbar spine was not 
proximately due to, the result of, or aggravated by service-
connected bilateral pes planus.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to its duties to notify 
and assist a claimant.  In August 2001, VA issued regulations 
to implement the VCAA, now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.


The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also request that a claimant provide 
any information or evidence in his or her possession in 
support of the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board notes that as to service 
connection for a right knee disorder and service connection 
for spondlylosthesis of L5-S1, its decision below constitutes 
a complete grant of the benefits sought on appeal.  As such, 
no further action by the RO or discussion by the Board is 
required with regard to VCAA compliance for these two claims.

As to VCAA compliance with regard to entitlement to service 
connection for lumbar spine degenerative disc disease, 
claimed as secondary to service-connected bilateral pes 
planus, the Board finds that with regard to this matter, VA 
has met all statutory and regulatory notice and duty to 
assist provisions as related to the VCAA and all other 
applicable law.  To that end, letters dated in March 2003 and 
April 2004 fully satisfied the VCAA's duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Through these communications, the veteran 
was made aware that it was ultimately his responsibility to 
give VA any evidence pertaining to his claim, and the April 
2004 letter also indicated that he should give VA any 
relevant information or  evidence in his possession.  
Moreover, although these VCAA letters were not sent prior to 
the initial adjudication of the veteran's claim, this was not 
prejudicial to him, because he was subsequently provided with 
adequate notice, followed by readjudication of his claim with 
issuance of supplemental statements of the case (SSOCs) in 
April 2003 and November 2005.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004).  In addition, as the Board 
has concluded that the preponderance of the evidence is 
against this particular matter, any questions as to notice of 
the appropriate disability rating or effective date to be 
assigned (i.e., in the event of an award of service 
connection) are accordingly rendered moot, and so no further 
notice is necessary at this time.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  With regard to the 
VCAA's duty to assist, the Board finds that to the extent 
possible, the veteran's service medical records, VA medical 
records, and all adequately identified private medical 
records have been obtained for consideration in support of 
this claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Furthermore, there is no indication 
that additional evidence that may be relevant to the issue 
decided herein is available, but not of record.  In addition, 
the veteran was accorded VA examinations in March 1999.  
38 C.F.R. § 3.159(c)(4).  Finally, as there is no indication 
that any VA failure to provide additional notice or 
assistance to the veteran reasonably affects the outcome of 
this case, the Board finds that any such error is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  

In light of all of the above, the Board therefore finds that 
these matters are ready for appellate review.

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
The presumption of soundness may be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2005).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2005).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A disorder that is proximately due to or the result of 
another service-connected disease or injury also warrants 
service connection.  38 C.F.R. § 3.310(a) (2005).  
Thus, a claim for service connection may be granted on a 
secondary basis if a claimed disorder is sufficiently shown 
to be related to another service-connected disability.  In 
order to prevail under this theory of entitlement, however, 
there must be: (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the currently claimed 
disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Moreover, secondary service connection may additionally be 
established under 38 C.F.R. § 3.310(a) in the event of 
aggravation of a nonservice-connected disorder by a service-
connected disability, to the extent of such aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Analysis of the Claim for Service Connection for a Right Knee 
Disorder

For the reasons explained below, the Board finds that 
entitlement to service connection for recurrent patella 
dislocation of the right knee, on a direct basis, is 
warranted at this time, along with secondary service 
connection for anterior cruciate ligament (ACL) deficiency of 
the right knee.  38 U.S.C.A. §§ 1131, 1132, 5107(b); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b). .  

The veteran's service medical records indicate that he 
entered active duty in January 1976 without any reported 
history or clinical finding of a right knee disorder.  In 
March 1977, he reported for treatment of a right knee injury 
that occurred while he was playing basketball, when his 
patella at first laterally dislocated, and then popped back 
into place.  The diagnosis was a patella strain.  Then, in 
May 1977, the veteran requested a physical profile from 
sports requiring quick movements because of his "trick" 
right knee, and advised that he had had the problem for 
several years.  At the follow-up orthopedic consultation, the 
service physician recorded a history of recurrent subluxation 
of the right patella with one possible episode of lateral 
dislocation, and noted that after each episode of 
subluxation, the knee remained painful and effused for two to 
three days.  On clinical evaluation, there was marked 
patellofemoral crepitance with a strongly positive entrapment 
sign, and the patella was also easily subluxable.  The 
diagnoses were recurrent patellar subluxation and 
chondromalacia patella, and the veteran was placed on a 
three-month physical profile.  He was then medically 
discharged from active duty in November 1977, but in relation 
to bilateral pes planus.  On his August 1977 report of 
medical history, he reported a history of a trick right knee, 
but the service physician recorded that the problem had 
existed since childhood, and also indicated that the veteran 
was not in receipt of current medical treatment for it.  As 
well, clinical findings pertinent to the knee, as noted on 
the August 1977 medical examination report, were normal.  

The veteran has sought service connection for his knee 
problems since early 1991, and mainly as related to his now 
service-connected bilateral pes planus.  As the Board noted 
in its October 2003 remand, however, the veteran also 
believes that these problems could be directly related to his 
period of active duty.  And, as the Board noted in the 
aforementioned remand, the presumption of soundness applies 
to this claim, because there is no clear and unmistakable 
evidence to show that a right knee disorder preexisted 
service and was not aggravated in service.  Accordingly, with 
regard to his right knee, the veteran must be deemed sound 
upon his entry into active service.  In reaching this 
conclusion, the Board is aware that the veteran reported a 
history of a trick right knee while in service, and that the 
service orthopedic physician also recorded that same history 
in May 1977.  There is, however, no pre-service medical 
evidence of record to support the existence of a pre-service 
diagnosis of a chronic right knee disorder, and such a 
disorder was also not reported or clinically documented upon 
the veteran's entry into active service.  Moreover, because 
the veteran, as a layman, may be deemed competent only to 
report his observation of symptoms and not an actual 
diagnosis, his statements to that effect will also not serve 
as clear and unmistakable evidence of the existence a pre-
service and chronic right knee disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board will 
evaluate the veteran's claim for service connection in 
accordance with direct service connection principles.  
38 U.S.C.A. §§ 1131, 1132; 38 C.F.R. §§ 3.303, 3.304(b).

To that end, there are a few medical opinions of record that 
attempted to address the etiology of any current right knee 
disorder on the veteran's part.  A January 1992 VA orthopedic 
examiner reported that the veteran's right knee problem, then 
diagnosed as severe patellofemoral maltracking with recurrent 
subluxation and dislocation, was not secondary to his pes 
planus.  A March 1999 VA orthopedic examiner (whose report 
was very unclear as to whether he had the claims file for 
review) attributed a current right knee anterior cruciate 
ligament (ACL) deficiency to a post-service traumatic event, 
namely a fall from scaffolding that occurred in 1979.  
Meanwhile, a March 1999 VA peripheral nerves examiner (who 
specifically reported that he did not have the claims file 
for review) indicated that the veteran's knee pain might be 
related to his pes planus.       

Only a September 2005 VA orthopedic examiner addressed the 
possibility of a current right knee disorder being related to 
the veteran's period of active service.  In his report, the 
examiner noted that he reviewed the entire record, including 
prior examiners' reports and also many of the veteran's 
actual VA X-ray films.  After taking a history from the 
veteran and conducting a clinical evaluation, he diagnosed 
recurrent patella dislocation and ACL deficiency of the right 
knee.  He opined that more likely than not, the veteran had a 
recurrent right patella instability and probably a recurrent 
patellar subluxation or dislocation prior to entering active 
service.  He observed that after entering service, the 
veteran's symptoms continued, and he did sustain a new 
injury.  He advised that while he previously noted that it 
would be conjecture to state whether active duty made the 
veteran's (preexisting) knee problem worse, he observed that 
he did have the veteran's subjective statement that it did in 
fact become worse as a result of service.  The examiner then 
acknowledged that the currently diagnosed ACL deficiency was 
not documented until the March 1999 orthopedic examination, 
but also advised that a severely unstable ACL deficient knee 
would have frequent tibial rotatory subluxations that could 
mimic symptoms of a patella dislocation, and that in fact, 
the tibia itself would actually subluxate in a rotatory 
manner and cause the knee to give way and become unstable on 
both quick and twisting movements.  He then opined that the 
veteran's history certainly suggested that this instability 
scenario was representative of this situation.   

The September 2005 VA examiner then observed that the 
veteran's history suggested two problems with his right knee: 
patella instability that began prior to service and continued 
in and after service, and an ACL deficiency that existed 
after his 1979 scaffolding fall.  He stated that the 
veteran's history would suggest that his active service at 
least as likely as not (but subject to conjecture) perhaps 
made his preexisting patella dislocation worse.  He also 
advised, however, that the veteran's main current problem was 
a cruciate deficient right knee that more likely than not 
occurred after leaving active service.  As to whether 
patellar instability caused the scaffolding fall (as reported 
by the veteran) - and therefore possibly caused the ACL 
injury - the examiner indicated that the scenario was a 
distinct possibility, and that more likely than not, the 
answer was yes.   

After careful review and consideration of the entire 
pertinent record in conjunction with applicable VA law, the 
Board finds that entitlement to service connection for a 
right knee disorder is warranted on a direct basis.  
38 U.S.C.A. §§ 1131, 1132; 38 C.F.R. §§ 3.303, 3.304(b).  
While the September 2005 VA examiner's opinion is phrased 
largely in terms of aggravation, the Board again notes that 
as previously discussed, the veteran must be deemed sound 
upon his entry into active duty, for purposes of a legally 
proper evaluation of his entitlement to the benefits sought.  
With that consideration, the Board further notes that the 
September 2005 VA examiner still noted that the veteran 
continued to have patella subluxation and dislocation 
problems in and after service, and that he also sustained a 
new knee injury while in service.  As well, he noted that the 
main current right knee problem - the veteran's ACL 
deficiency - was likely the ultimate result of the patellar 
instability which caused the scaffolding fall that led to 
this injury and thus to a subsequent new but chronic right 
knee problem, and so service connection for that disorder as 
secondary to the right knee patella dislocation disability is 
also warranted.  38 C.F.R. § 3.310(a).  Moreover, in addition 
to the ACL deficiency, the September 2005 VA examiner also 
continued patella dislocation as an ongoing diagnosis.  As 
well, the Board adopts this medical opinion over the opinion 
of the March 1999 VA orthopedic examiner (who stated that the 
only current problem - the ACL deficiency - was related to 
post-service traumatic injury).  Without indicia that that 
examiner thoroughly reviewed the claims file, the Board must 
find in the veteran's favor that the September 2005 opinion 
is more probative.  In any case, the evidence as to the 
etiology of the veteran's current right knee disorders is, at 
a minimum, in a state of relative equipoise, such that the 
Board will grant his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Analysis of the Claim for Service Connection for a Low Back 
Disorder

For the reasons explained below, the Board finds that 
entitlement to service connection for spondylolisthesis of 
L5-S1, on a secondary basis, is warranted at this time.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.310(a); 
Allen v. Brown, 
7 Vet. App. 439 (1995).  Entitlement to service connection 
for lumbar spine degenerative disc disease on a secondary 
basis, however, is not so similarly warranted.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.310(a); Allen, supra. 

The Board initially observes that the veteran has never 
claimed that his current low back problem is directly related 
to his period of active duty.  Rather, he specifically 
asserts that it is related to his service-connected bilateral 
pes planus.  

The veteran first claimed service connection for this 
disorder in January 1998.  Prior to that time, there is no 
medical evidence of record that addresses the etiology of any 
currently diagnosed low back disorder.  What was of record 
prior to that time, however, was repeated medical notation of 
gait problems in relation to the veteran's bilateral pes 
planus and knee disorders.  Thereafter, the veteran submitted 
a January 1999 private medical opinion from J.D.R., D.C.  Dr. 
R. advised that he had reviewed the veteran's record, 
including his history of feet, knee, and back problems, and 
had conducted a clinical evaluation.  (There is also 
documentation in the claims file to indicate that the veteran 
requested and received a copy of his records from the RO 
prior to this evaluation.)  Dr. R. rendered a diagnosis of 
Grade I spondylolisthesis of the lumbar spine at L5-S1, and 
recorded multiple clinical findings in relation to the 
current state of the veteran's feet, knees, and lower back.  
He then advised that spondylolisthesis of L5 would tend to be 
aggravated by complications with regard to gait as due to 
dysfunction of symptomatology.  He continued that after 
review of the veteran's records, as well as X-rays and 
current physical findings, it was evident that there was 
neurological and neuromuscular involvement related to the 
lower extremity.  He stated that the loss of the veteran's 
plantar arch, feet atrophy, and degenerative deformity of the 
bunions of the feet were contributory to alteration of the 
veteran's gait, and that in addition, complications with the 
veteran's knee further compounded gait changes, which result 
in biomechanical distress to the lumbosacral spine.  He 
concluded that the veteran's L-5 spondylolisthesis would tend 
to be aggravated by such complications and altered gait due 
to dysfunction and symptomatology.       

Again, as noted earlier, it appears that neither the March 
1999 VA orthopedic examiner, nor the March 1999 VA peripheral 
nerves examiner, had the veteran's record available for 
review in conjunction with their clinical evaluations.  

The March 1999 VA orthopedic examiner noted some abnormal low 
back findings on clinical evaluation, as well as 
spondylolisthesis on X-ray evaluation, and diagnosed low back 
pain.  He stated that the veteran's low back pain was 
presumably due to degenerative lumbar disk disease, and noted 
that there was no evidence for nerve root irritation.  He 
further opined that there would appear to be no relationship 
whatsoever between the veteran's severe pes planus and the 
involvement of lumbar degenerative disk disease or Grade I 
spondylolisthesis.  

The March 1999 VA peripheral nerves examiner observed that 
the veteran's gait was normal and that there was no evidence 
of lumbar radiculopathy.  He stated that he did not believe 
that the veteran's lower back pain and spondylolisthesis was 
related to his pes planus.  He did opine that the veteran's 
spondylolisthesis was likely contributing to his back pain.

With consideration of the above and the remaining pertinent 
evidence of record, the Board finds that the pending claim 
warrants the award of service connection for 
spondylolisthesis of L5-S1 on a secondary basis, as 
aggravated by his service-connected bilateral pes planus.  
The March 1999 VA examiners, who again did not review the 
entire record, clearly stated that the veteran's low back 
problem was not caused by his pes planus, and noted their 
beliefs that his low back pain was related to his 
spondylolisthesis.  However, unlike Dr. R., they did not 
render any opinion as to whether the veteran's 
spondylolisthesis was in fact aggravated by his pes planus.  
They also did not provide a clear rationale as to why there 
would be no causal relationship between the veteran's low 
back disorder and his pes planus.  Similarly, Dr. R. did not 
render any opinion as to whether the veteran's 
spondylolisthesis was directly caused by his pes planus.  
However, Dr. R. did have the record available for review, and 
did render a favorable opinion as to the aggravation of a 
nonservice-connected disorder by a service-connected 
disability in the veteran's case per Allen.  Thus, the 
evidence does not preponderate against the claim, and the 
Board will grant the veteran's claim, for service connection 
of L5-S1 spondylolisthesis under that theory of entitlement.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to secondary service connection of lumbar spine 
degenerative disc disease, the only medical opinion as to an 
etiological relationship between that disorder and the 
veteran's service-connected bilateral pes planus is a 
negative one.  As such, the preponderance of the evidence is 
against the claim, and the requirements for secondary service 
connection of this disorder in relation to a service-
connected disability, on a regular or aggravation basis, are 
not met, such that the claim must fail.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.310(a); Allen, supra. 

Conclusion

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, when the evidence does 
not preponderate against the  claims, such as in the case of 
the veteran's claimed entitlement to service connection for 
right knee patella dislocation and ACL deficiency, as well as 
L5-S1 spondylolisthesis, and with recognition of the 
aforementioned guiding principles and application of the 
benefit of the doubt rule, the Board finds that these two 
claims should prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for right knee recurrent patella 
dislocation, with secondary right knee anterior cruciate 
ligament (ACL) deficiency, is granted.

Secondary service connection for spondylolisthesis of L5-S1 
is granted.

Secondary service connection for lumbar spine degenerative 
disc disease is denied.


REMAND

The claim for entitlement to service connection for a left 
knee disorder, claimed as  as secondary to service-connected 
bilateral pes planus, must be remanded at this time in order 
to afford the veteran due process and to conduct additional 
evidentiary development.

First, review of the record on appeal reveals that at times 
during the processing of the veteran's various claims before 
VA, portions of his claims file have been temporarily 
misplaced, but then later located and consolidated with the 
record.  As well, the Board notes that currently, a portion 
of the veteran's claims file is missing.  That is, subsequent 
to the May 1999 rating decision and cover letter, the next 
apparent documentation of record is a packet of VA medical 
records, as supplied by the veteran's representative in 
October 1999.  Accordingly, items now missing from the claims 
file (at a minimum) are: the veteran's notice of disagreement 
(NOD), apparently received on June 21, 1999, (according to 
his representative in a June 2003 filing); a letter from the 
RO in response to the veteran's NOD (regarding his appeal 
review options); the August 1999 statement of the case (SOC) 
and cover letter (apparently dated August 4, 1999, per the 
April 2003 supplemental statement of the case (SSOC)) and 
mailed on August 6, 1999, (per the July 2003 VA Form 8 
certification of appeal); the veteran's VA Form 9 substantive 
appeal form; and any other information or evidence that may 
have been associated with the claims file prior to the RO's 
issuance of its April 2000 supplemental statement of the case 
(SSOC) and cover letter.  There is, however, information of 
record to indicate that from November 1999 to December 1999, 
the RO was in fact attempting to find Volume II of the claims 
file.  (The Board notes that the claims file does now consist 
of two separate volumes.)  Because the aforementioned 
information remains missing, however, the Board finds that 
the RO must attempt to locate or recreate it if possible, and 
should also document all efforts undertaken to accomplish 
this task in a memorandum to be associated with the record.  
38 U.S.C.A. §§ 5103A(b), (c) (West 2002); 38 C.F.R. 
§§ 3.159(c)(2), (3) (2005).        

In addition, the Board notes that even though the RO sent the 
veteran VCAA notice letters in March 2003 and April 2004 with 
regard to his claim, these letters addressed the requirements 
to satisfy a claim for service connection on either a direct 
or presumptive basis, but did not actually address the 
requirements for a claim for secondary service connection 
(including on the basis of aggravation of a nonservice-
connected disorder by a service-connected disability).  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).  The RO should therefore provide a 
supplemental VCAA notice to the veteran that is tailored to a 
claim for secondary service connection, and is also prepared 
with consideration of all applicable VCAA notice law, 
including the requirements addressed in the recent case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).      

In addition, in response to an April 2004 VCAA letter, the 
veteran provided a statement indicating that he had received 
all of his medical treatment at the VAMC in Poplar Bluff.  He 
then requested that the RO obtain all treatment records 
located there in relation to his claimed disorders.  The 
Board observes that the claims file contains VA outpatient 
treatment records from this facility, but only as dated into 
September 1999.  On remand, the RO should therefore associate 
all more recent and available current treatment records with 
the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95.  

As well, it is not apparent that the veteran has had a VA 
medical examination with complete claims file review, for 
purposes of obtaining a medical opinion that addresses 
whether any currently diagnosed left knee disorder is either 
etiologically related to active service or secondarily 
related to another service-connected disability, including on 
the basis of aggravation.  Thus, after all other development 
is complete in this matter, the Board finds that the RO 
should schedule the veteran for such an examination.  
38 C.F.R. § 3.159(c)(4)(i) (2005).  

Accordingly, the claim for entitlement to service connection 
for a left knee disorder is REMANDED to the RO (via the AMC) 
for the following:

1.  The RO should undertake all necessary 
action, including requesting the 
assistance of the veteran and his 
representative, in order to attempt to 
locate or recreate all documentation 
missing from the claims file as dated in 
or received from May 1999 to April 2000 
(except for VA treatment records received 
in October 1999), to include, at a 
minimum: the veteran's June 1999 NOD; a 
letter from the RO in response to that 
NOD; the August 1999 SOC and cover 
letter; and the veteran's VA Form 9 
substantive appeal.  All action 
undertaken in response to this request 
should be documented for the record.

2.  The RO should send the veteran a new 
VCAA letter as applicable to a claim for 
entitlement to secondary service 
connection per 38 C.F.R. § 3.310(a).  
This letter should also provide notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) of the information or evidence 
needed to establish a disability rating 
and effective date for a claim for 
service connection per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  The RO should obtain the veteran's 
record of medical treatment from the VAMC 
in Poplar Bluff, Missouri, as dated from 
September 1999 to the present.

4.  After the development requested in 
paragraphs 1 through 3 is complete, the 
RO should arrange for the veteran to 
undergo a new VA orthopedic examination 
with claims file review, in order to 
determine whether any current left knee 
disorder is etiologically related to 
active service or to another service-
connected disability, including bilateral 
pes planus.  The RO must forward the 
claims file to the examiner for review in 
conjunction with this examination, and 
the examiner must acknowledge review of 
the claims file in the examination 
report.  After claims file review and all 
clinical evaluation and necessary testing 
is complete, the examiner is requested to 
answer the following inquiries: 

a.  Does the veteran have a current 
left knee disorder?

b.  For each such currently 
diagnosed left knee disorder, please 
opine as to whether it is at least 
as likely as not (i.e., a 50 percent 
likelihood or more) etiologically 
related to the veteran's active 
service.  

c.  For any currently diagnosed left 
knee disorder that is not found to 
be etiologically related to active 
service, please opine as to whether 
it is at least as likely as not that 
a service-connected disability, 
including bilateral pes planus, 
either caused or aggravated that 
disorder.  

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

5.  After the RO completes all of the 
action requested above to the extent 
possible, it should readjudicated the 
claims on the basis of all additional 
information and evidence associated with 
the claims file, and under all applicable 
theories of entitlement.  If the RO 
cannot grant the benefits sought on 
appeal, then it should furnish the 
veteran and his representative with an 
SSOC, and afford a reasonable opportunity 
for response before returning the record 
to the Board for further review.

The purposes of this REMAND are to ensure due process and to 
undertake additional evidentiary development, and the Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The veteran 
is free to submit any additional evidence and/or argument he 
desires to have considered in connection with his current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


